706 So. 2d 944 (1998)
Guven CANKUR, Petitioner,
v.
STATE of Florida, Respondent.
No. 98-0475.
District Court of Appeal of Florida, Fourth District.
March 6, 1998.
Alan H. Schreiber, Public Defender, and Donald J. Cannarozzi, Assistant Public Defender, Fort Lauderdale, for petitioner.
Robert A. Butterworth, Attorney General, Tallahassee, and Jeanine M. Germanowicz, Assistant Attorney General, West Palm Beach, for respondent.
PER CURIAM.
We grant this petition for writ of certiorari, and quash the trial court's order denying the assistant public defender's motion to withdraw as counsel of record.
In his motion, the assistant public defender certified that he was required to withdraw due to an irreconcilable conflict of interest because his office had previously represented an individual identified as a state witness in the instant prosecution. At a hearing on the motion, the State represented that it would not call this individual to testify. The public defender maintained that this would not cure the problem because the interests of the two clients remained so adverse and hostile that both clients could not be represented without a conflict of interest. The trial court found that the State's offer to refrain from calling the witness removed any potential conflict of interest, and denied the motion to withdraw.
We find that under the circumstances of this case, the trial court was required to grant the motion to withdraw without reweighing *945 the facts considered by the public defender in determining and certifying that a conflict exists. See Guzman v. State, 644 So. 2d 996 (Fla.1994); Hope v. State, 654 So. 2d 639 (Fla. 4th DCA 1995); see also Crowe v. State, 701 So. 2d 431 (Fla. 5th DCA 1997).
Petition for Writ of Certiorari Granted; Order Quashed.
STEVENSON and GROSS, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.